Atkinson, J.

1. When this case was here at the March term, 1894 (94 Ga. 633), this court, without undertaking to determine whether or not the plaintiff could recover at all, merely decided that in no event was he entitled, under the evidence, to a verdict for $750.
2. Where a tenant voluntarily vacates the rented premises at the request of the landlord to enable the latter to make repairs, and upon the completion of the proposed repairs such landlord offers to permit the tenant to re-enter, which offer is declined by the tenant, except upon certain conditions to which the landlord is not bound to assent, an action against the landlord for an alleged unlawful exclusion of the tenant from the premises cannot be maintained. J udgment affirmed.